Erik Nelson, Chief Legal Officer Allianz Investment Management LLC 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone: (763) 765-7453 December 13, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, DC 20549 Re: Post-Effective Amendment No. 32 to Registration Statement on Form N-1A Allianz Variable Insurance Products Trust File Nos. 333-83423 and 811-09491 Dear Sir/Madam: Enclosed for filing please find Post-Effective Amendment No. 32 to Form N-1A for the above-referenced Registrant. The purpose of this filing is to finalize updated disclosure to the prospectus and SAI describing the availability of a new investment option being added to the trust. Other miscellaneous non-material disclosure has also been added. This post-effective amendment relates solely to the series of the Registrant included in Parts A and B filed herewith. Information contained in the Registration Statement relating to other series of the Registrant is neither amended norsuperseded hereby. For the convenience of the staff in reviewing the Registration Statement, a copy of the Registration Statement is being sent by e-mail to the Office of Insurance Products of the Division of Investment Management. Manually executed signature pages and consents have been executed prior to the time of this electronic filing and will be retained by the Company for five years. I hereby represent that the enclosed Post-Effective Amendment does not contain disclosure which would render it ineligible to become effective pursuant to Securities Act Rule 485(b) If you have any questions or comments, please feel free to contact the undersigned. Sincerely, Allianz Variable Insurance Products Trust By:/s/Erik Nelson
